235 F.2d 318
MARIAN CORPORATION, Joseph D. Casalaro and Robert C. Hunt, Appellants,v.Miles Spence BRAY, Trustee in Bankruptcy for the R and P Masonry Company Incorporated, Appellee.
No. 7182.
United States Court of Appeals Fourth Circuit.
Argued June 7, 1956.
Decided June 18, 1956.

David L. Carpenter, Arlington, Va., and Mark P. Friedlander, Washington, D. C. (Ryland, Winston & Carpenter, Arlington, Va., on brief) for appellants.
A. Carter Whitehead, Richmond, Va., for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and MOORE, District Judge.
PER CURIAM.


1
This is an appeal from an order in a bankruptcy case denying to appellants leave to sue the trustee in bankruptcy in a state court to recover a tract of land in possession of the trustee in bankruptcy as one of the assets of the bankrupt estate. While the question of title was one to be decided by local law, there was no conflict of decision with regard thereto and no reason to think that the questions involved could not be tried in the court of bankruptcy as well as in the state court. Whether or not leave to sue the trustee in the state court should be granted was a matter resting in the sound discretion of the court below; and there is absolutely no basis for holding that the discretion was abused. The decision appealed from will be affirmed for reasons adequately stated in the memorandum filed by the District Judge. See Thompson v. Magnolia Petroleum Co., 309 U.S. 478, 60 S. Ct. 628, 84 L. Ed. 876.


2
Affirmed.